—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered May 16, 1996, convicting defendant, upon his plea of guilty, of robbery in the first degree and assault in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 8 to 16 years and 4 to 8 years, respectively, unanimously affirmed.
Defendant knowingly and voluntarily pleaded guilty. There is no support whatever in the record for his claim that the court coerced the plea. Defendant received effective assistance of counsel (People v Ford, 86 NY2d 397, 404), and did not establish good cause for a substitution of counsel (People v Sides, 75 NY2d 822). Were we to treat defendant’s statements at sentencing as an application to withdraw his plea, we would find that such application was properly denied after sufficient inquiry.
We perceive no abuse of sentencing discretion. Concur— Ellerin, J. P., Nardelli, Rubin and Saxe, JJ.